Order, Supreme Court, New York County, entered August 8, 1977, denying the appellant’s motion for summary judgment, unanimously affirmed, without costs and without disbursements. In 1963, the parties entered into a separation agreement providing, among other things, for the petitioner father to make payments of $600 per annum for support of the sole child, the custody of whom was given to the appellant wife. Some 13 years went by, during which the petitioner was abroad and made no payments nor visited the child. He now seeks visitation, and the appellant asks for an order of protection to enjoin the petitioner from communicating with the son, and a hearing is scheduled. Inasmuch as it is the best interest of the child with which we are concerned, we should not by summary judgment foreclose the possibility, however doubtful, that visitation might be beneficial. However, as evidence of the father’s good faith, it would be in order for the court to require that the payments for the support of the child, long past due, should be made. Concur—Kupferman, J. P., Silverman, Evans, Lane and Sullivan, JJ.